Order issued September 2L J              , 2012




                                                  In The
                                    (Court of Apprats
                           Iffi1t4 Elistrirt of .exas at Dallas
                                           No. 05-12-00941-CV


         CLASSIC SUPEROOF LLC AND STANLEY KEITH LYLES, Appellants
                                                   V.
                                     DONNA K. BEAN, Appellee

                         On Appeal from the County Court at Law No. 3
                                     Collin County, Texas
                              Trial Court Cause No. 3-1546-2010

                                              ORDER
        The Court has before it the September 18, 2012 request of Denise Y. Condran, Official Court

Reporter for the County Court at Law No. 3, for an extension of time in which to file the reporter's

record. The Court GRANTS the request and ORDERS that the reporter's record be filed within

thirty days of the date of this order.




                                                           MOLLY FRA
                                                           JUSTICE